Citation Nr: 0738537	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-31 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:  Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1966 to February 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 2004 and March 2005 of 
a Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


FINDING OF FACT

Since service connection was established, the veteran's 
diabetes mellitus, type II, has been treated without a 
requirement of insulin or regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for 
diabetes mellitus, type II, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2004, May 2004, September 2004, and 
in March 2006.  The veteran was notified of the evidence 
needed to substantiate the underlying claim of service 
connection for diabetes mellitus, namely, evidence of current 
disability; evidence of an injury or disease or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service, as well as, the evidence needed 
to substantiate the claim for increase, namely, evidence of 
an increase in severity. 

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim, and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice about the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  At this stage of the appeal, when the veteran 
already has notice of the rating criteria, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim, and any 
deficiency as to VCAA compliance regarding this claim is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).   

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity for a 
hearing, but he declined a personal hearing.  The RO has 
obtained the veteran's VA medical records.  He has not 
identified any additionally available evidence, to include 
private medical records, for consideration in his appeal.  

Further, VA has conducted medical inquiry in the form of VA 
compensation examinations in June 2004 and September 2004, in 
an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
In statements dated in April 2006 and August 2006, the 
veteran and his representative indicated that there was no 
additional information or evidence to give VA to substantiate 
the claim.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran's service-connected diabetes mellitus, type II, 
has been rated as 20 percent disabling under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, effective from the date that 
service connection was established in January 2004.  The 
criteria for the next higher rating, 40 percent, under 
Diagnostic Code 7913 require insulin, restricted diet, and 
regulation of activities.  

After careful review of the record, the Board finds that the 
veteran does not meet the criteria for a 40 percent rating 
under Diagnostic Code 7913.  The relevant medical evidence 
includes VA records, dated from 2000 to 2005, which show that 
the veteran was first prescribed medication for his new 
diagnosis of diabetes mellitus, type II, in January 2004.  
His prescription to control his blood sugars was for 
glyburide, an oral glycemic agent.  VA outpatient records, to 
include statements by the veteran's care provider, indicate 
that his diabetes mellitus was controlled by a restricted 
diet.  However, there is no medical evidence to show that his 
diabetes has resulted in any required restriction of physical 
activity.  It appears that his exercise was regulated, but 
the veteran's care provider indicated in a statement received 
in August 2004 that his exercise was regulated for reasons of 
a heart condition, not his diabetes mellitus.  

At the time of a September 2004 VA examination, the examiner 
noted that the veteran was on a diet but that there were no 
activity restrictions.  Further, there is no medical evidence 
to show that the veteran has ever required insulin, or that 
he currently requires insulin.  He has been treated only with 
glyburide and, more recently, metformin.  

In sum, although the veteran's requires an oral glycemic 
agent and a restricted diet to control his diabetes mellitus, 
type II, he does not require insulin or regulation of his 
activities.  As the criteria for a 40 percent rating under 
Diagnostic Code 7913 have not been demonstrated, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in January 
2004, the findings do not support an initial rating higher 
than 20 percent at any time during the appeal. 


ORDER

An initial rating higher than 20 percent for diabetes 
mellitus, type II, is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


